Exhibit 10.2

EXECUTION VERSION

CLASS B STOCK EXCHANGE AGREEMENT

This CLASS B STOCK EXCHANGE AGREEMENT (this “Agreement”) is entered into as of
March 26, 2018, by and among GGP Inc., a Delaware corporation (the “Company”),
and the parties listed on Exhibit A hereto (each, a “Stockholder” and
collectively, the “Stockholders”). Unless context otherwise requires,
capitalized terms used but not defined herein shall have the meaning ascribed to
such terms in the Merger Agreement (as defined below).

WHEREAS, the Stockholders are collectively the owners of 323,641,838 shares of
common stock, par value $0.01, of the Company (collectively, the “Contributed
Shares”) as set forth on Exhibit A hereto;

WHEREAS, concurrently with the execution and delivery of this Agreement, the
Company has entered into an Agreement and Plan of Merger with Brookfield
Property Partners L.P., a Bermuda limited partnership (“Parent”), and Goldfinch
Merger Sub Corp., a Delaware corporation (“Acquisition Sub”) (as may be amended
or otherwise modified from time to time in accordance with its terms, the
“Merger Agreement”), pursuant to which, among other things, on the terms and
subject to the conditions set forth in the Merger Agreement, Acquisition Sub
will be merged with and into the Company, with the Company continuing as the
surviving corporation and an indirect subsidiary of Parent (the “Merger”); and

WHEREAS, in connection with the approval by the board of directors of the
Company (the “Company Board”), acting upon the unanimous recommendation of a
committee of the Company Board consisting only of non-management independent
directors of the Company (the “Special Committee”) (which, for the avoidance of
doubt, does not include any of the Affiliated Directors), of the Merger
Agreement and the transactions contemplated thereby, on the terms and subject to
the conditions set forth in the Merger Agreement, prior to the Class B Exchange
(as defined below), the Company will (i) amend and restate the Company’s
certificate of incorporation as set forth in the Form of Amended & Restated
Certificate of Incorporation attached to the Merger Agreement as Exhibit A,
pursuant to which a class B stock, par value $0.01, of the Company shall be
authorized and issued (such class B stock, the “Class B Stock”) and (ii) amend
and restate its bylaws as set forth in the Form of Amended & Restated Bylaws
attached to the Merger Agreement as Exhibit C;

WHEREAS, in connection with the transactions contemplated by the Merger
Agreement, and prior to the consummation of the Merger, (i) the Stockholders
desire to contribute to the Company the Contributed Shares in exchange for
323,641,838 shares of Class B Stock, in the aggregate, issued by the Company to
the Stockholders and (ii) the Company desires to accept the Contributed Shares
from the Stockholders and to issue such Class B Stock to the Stockholders on the
terms and conditions herein; and

WHEREAS, the Stockholders and the Company intend that the Class B Exchange will
qualify as a tax-free “reorganization” within the meaning of Section 368(a) of
the Internal Revenue Code of 1986, as amended (the “Code”), and hereby adopt
this Agreement as a “plan of reorganization” within the meaning of Sections 354
and 368 of the Code.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual agreements and covenants herein
contained, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound hereby, the parties hereto hereby agree as
follows:

1. Contribution and Class B Exchange. Upon the terms and subject to the
conditions set forth in this Agreement, at the Class B Exchange Effective Time
(as defined below):

(a) each Stockholder shall contribute, assign, transfer and deliver to the
Company the number of Contributed Shares as set forth in Exhibit A hereto
opposite such Stockholder’s name, and shall execute all other documents and
instruments reasonably necessary or desirable for the transfer of the
Contributed Shares to the Company (the “Contribution”); and

(b) as consideration for the Contribution, the Company shall issue (the “Class B
Issuance” and, together with the Contribution, the “Class B Exchange”) to each
Stockholder the number of shares of Class B Stock as set forth on Exhibit A
hereto opposite such Stockholder’s name (the “Class B Exchange Shares”) by
delivery of a certificate issued in the name of such Stockholder and evidencing
such Class B Exchange Shares.

2. Class B Exchange Effective Time. The consummation of the Class B Exchange
contemplated hereby shall take place on the Charter Closing Date and immediately
following the Charter Effective Time (such time the “Class B Exchange Effective
Time”) and prior to the Requested Transactions Effective Time, the declaration
of the Pre-Closing Dividend and the Merger Effective Time, without any further
action on the part of the Company or the Stockholders.

3. Conditions to the Class B Exchange.

(a) The obligations of the Company to consummate the Class B Exchange
contemplated hereby shall be subject to the occurrence of the Charter Effective
Time.

(b) The obligations of the Stockholders to consummate the Class B Exchange
contemplated hereby shall be subject to the occurrence of the Charter Effective
Time.

4. Representations and Warranties of the Company. The Company hereby represents
and warrants as of the date hereof to the Stockholders as follows:

 

2



--------------------------------------------------------------------------------

(a) Organization; Good Standing. The Company is a corporation duly organized,
validly existing and in good standing under the Laws of the State of Delaware
and has the requisite corporate power and authority to conduct its business as
it is presently being conducted and to own, lease or operate its properties and
assets. The Company is duly qualified to do business and, to the extent such
concept is applicable, is in good standing in each jurisdiction where the
character of its properties owned or leased or the nature of its activities make
such qualification necessary, except where the failure to be so qualified or, to
the extent such concept is applicable, in good standing would not have a Company
Material Adverse Effect. The Company is not in violation of its certificate of
incorporation or bylaws, each as amended, restated or amended and restated as of
the date of this Agreement.

(b) Authority. The Company has the requisite corporate power and authority to
execute and deliver this Agreement and, subject to obtaining the Requisite
Stockholder Approval, to consummate the transactions contemplated hereby. The
execution and delivery by the Company of this Agreement, the performance by the
Company of its covenants and obligations hereunder and the consummation by the
Company of the transactions contemplated hereby, including the acceptance of the
Contributed Shares and the Class B Issuance of the Class B Exchange Shares, have
been duly authorized by all necessary corporate action on the part of the
Company, and no additional corporate actions on the part of the Company are
necessary to authorize the execution and delivery by the Company of this
Agreement, the performance by the Company of its covenants and obligations
hereunder or the consummation of the transactions contemplated hereby, other
than obtaining the Requisite Stockholder Approval. This Agreement has been duly
executed and delivered by the Company and, assuming the due authorization,
execution and delivery by the other parties thereto, constitutes a legal, valid
and binding obligation of the Company, enforceable against the Company in
accordance with its terms, subject to the Enforceability Limitations.

 

3



--------------------------------------------------------------------------------

(c) Non-Contravention. The execution and delivery by the Company of this
Agreement, the performance by the Company of its covenants and obligations
hereunder and the consummation by the Company of the transactions hereunder do
not and will not (i) violate or conflict with any provision of the certificate
of incorporation or bylaws or similar organizational documents of the Company or
any of its Subsidiaries, (ii) violate, conflict with, require a payment under,
or result in the breach of or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or result in the
termination or amendment of, or accelerate the performance required by, or
result in a right of termination or acceleration or loss of a benefit under, any
Contract (not otherwise terminable by the other party thereto on one hundred
eighty (180) days’ or less notice) to which the Company or any of its
Subsidiaries is a party or by which their assets are bound, (iii) subject to
obtaining the Requisite Stockholder Approval, violate or conflict with any Law
or Order applicable to the Company or any of its Subsidiaries or by which any of
their assets are bound, or (iv) result in the creation of any Lien (other than
Permitted Liens) upon any of the real property or other assets of the Company or
any of its Subsidiaries, except with respect to clauses “(ii)” through “(iv)”
above, for such violations, conflicts, defaults, terminations, amendments,
accelerations, loss of benefit or Liens that would not have a Company Material
Adverse Effect.

(d) Consents. No Consent in respect of or by any Governmental Authority is
required on the part of the Company or any of its Subsidiaries in connection
with the execution and delivery by the Company of this Agreement, the
performance by the Company of its covenants and obligations hereunder and the
consummation by the Company of the transactions contemplated hereby, except
(a) the filing and recordation of the Charter Amendment with the Secretary of
State of the State of Delaware and (b) such other Consents, the failure of which
to obtain would not have a Company Material Adverse Effect.

 

4



--------------------------------------------------------------------------------

(e) Class B Issuance of the Class B Exchange Shares. At the Class B Exchange
Effective Time, the Class B Exchange Shares will be validly approved and
established by the Company Board and no further authorization will be required
in order for the Company to consummate the transactions contemplated hereby,
including the Class B Issuance and the Class B Exchange. At the Class B Exchange
Effective Time, the Class B Exchange Shares will be duly authorized for
issuance, upon delivery of the Class B Exchange Shares as contemplated
hereunder, will be validly issued, fully paid and non-assessable, free of
restrictions on transfer other than those restrictions under this Agreement, and
will not be issued in violation of any purchase or call option, right of first
refusal, subscription right, preemptive right or any similar rights.

5. Representations and Warranties of the Stockholders. Each Stockholder hereby
represents and warrants, jointly and severally, as of the date hereof to the
Company, as follows:

(a) Investment Representation. Each Stockholder is an “accredited investor”
under Regulation D of the Securities Act of 1933, as amended, and the rules
promulgated thereunder (the “Securities Act”). Each Stockholder is aware that
the Class B Exchange Shares have not been registered under the Securities Act,
or qualified under any state securities Laws. The Class B Exchange Shares
issuable to each Stockholder pursuant to this Agreement are being acquired for
investment purposes only and not for sale or with a view to distribution of all
or any part thereof in violation of the securities Laws.

(b) Restricted Securities. Each Stockholder is aware that there are limitations
and restrictions on the circumstances under which each Stockholder may offer to
sell, transfer or otherwise dispose of the Class B Exchange Shares imposed by
operation of applicable securities Laws. Each Stockholder acknowledges that as a
result of such limitations and restrictions, it might not be possible to
liquidate an investment in the Class B Exchange Shares readily and that it may
be necessary to hold such investment for an indefinite period.

(c) Authority. Each Stockholder has the requisite corporate or similar power and
authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby. The execution and delivery by each Stockholder
of this Agreement, the performance by each Stockholder of its covenants and
obligations hereunder and the consummation by the Stockholder of the
transactions contemplated hereby, including to contribute the Contributed Shares
and accept the Class B Exchange Shares, have been duly authorized by all
necessary limited liability company or corporate actions, as applicable, on the
part of each such Stockholder, and no additional corporate or similar actions on
the part of any such Stockholder are necessary to authorize the execution and
delivery by such Stockholder of this Agreement, the performance by such
Stockholder of its covenants and obligations hereunder or the consummation of
the transactions contemplated hereby. This Agreement has been duly executed and
delivered by such Stockholder and, assuming the due authorization, execution and
delivery by the Company, constitutes a legal, valid and binding obligation of
such Stockholder enforceable against each Stockholder in accordance with its
terms, subject to Enforceability Limitations. If such Stockholder is a trust, no
consent of any beneficiary is required for the execution and delivery of this
Agreement or the consummation of the transactions contemplated hereby.

 

5



--------------------------------------------------------------------------------

(d) Non-Contravention. The execution and delivery by each Stockholder of this
Agreement, the performance by each Stockholder of its covenants and obligations
hereunder and the consummation by each Stockholder of the transactions hereunder
do not and will not (i) violate or conflict with any provision of the
certificate of incorporation or bylaws or similar organizational documents of
such Stockholder, (ii) violate, conflict with, require a payment under, or
result in the breach of or constitute a default (or an event which with notice
or lapse of time or both would become a default) under, or result in the
termination or amendment of, or accelerate the performance required by, or
result in a right of termination or acceleration or loss of a benefit under, any
Contract (not otherwise terminable by the other party thereto on one hundred
eighty (180) days’ or less notice) to which such Stockholder is a party or by
which its assets are bound, (iii) violate or conflict with any Law or Order
applicable to such Stockholder or by which any of its assets are bound or
(iv) result in the creation of any Lien (other than Permitted Liens) upon any of
the real property or other assets of such Stockholder, except with respect to
clauses “(ii)” through “(iv)” above, for such violations, conflicts, defaults,
terminations, amendments, accelerations, loss of benefit or Liens that would not
reasonably be expected, individually or in the aggregate, to prevent or
materially delay such Stockholder’s ability to perform such Stockholder’s
obligations hereunder.

(e) Contributed Shares. Each Stockholder is the record and beneficial owner of,
or is a trust or estate that is the record holder of and whose beneficiaries are
the beneficial owners of, and has good and marketable title to, the Contributed
Shares set forth opposite such Stockholder’s name on Exhibit A hereto, free and
clear of any and all security interests, liens, changes, encumbrances, equities,
claims, options or limitations of whatever nature, and free of any other
limitation or restriction (including any restriction on the right to vote, sell
or otherwise transfer or dispose of such Contributed Shares), in each case,
(1) other than restrictions in favor of the Company pursuant to the Voting
Agreement and the Standstill Agreement and except for such transfer restrictions
of general applicability as may be provided under the Securities Act, or the
“blue sky” Laws of the various states of the United States, or (2) other than
any of the foregoing that would not reasonably be expected to, prevent, impede
or delay such Stockholder’s ability to perform such Stockholder’s obligations
hereunder. Other than this Agreement, there are no agreements or arrangements of
any kind, contingent or otherwise, obligating such Stockholder to Transfer, or
cause to be Transferred, any of the Contributed Shares set forth opposite such
Stockholder’s name on Exhibit A hereto and no Person has any contractual or
other right or obligation to purchase or otherwise acquire any of such
Contributed Shares.

(f) Consents. No Consent in respect of or by any Governmental Authority is
required on the part of any Stockholder in connection with the execution and
delivery by such Stockholder of this Agreement, the performance by such
Stockholder of its covenants and obligations hereunder and the consummation by
such Stockholder of the transactions contemplated hereby, except such other
Consents that would not reasonably be expected, individually or in the
aggregate, to prevent or delay such Stockholder’s ability to perform such
Stockholder’s obligations hereunder.

6. Restrictions on Transfer. Each Stockholder covenants and agrees that during
the period from the date of this Agreement through the Expiration Date (as
defined below), other than as contemplated by this Agreement or with the prior
written consent of the Company, upon

 

6



--------------------------------------------------------------------------------

the recommendation of the Special Committee, such Stockholder will not, directly
or indirectly, (i) transfer, assign, sell, gift, pledge, encumber, lend,
hypothecate or otherwise dispose (whether by sale, liquidation, dissolution,
dividend or distribution, merger, by operation of law or otherwise) of, or
consent (whether or not in writing) to, any of the foregoing (“Transfer”), or
cause to be Transferred, any or all of the Contributed Shares; provided, that
nothing in this clause (i) shall prohibit Transfers from any Stockholder(s) to
any other Stockholder(s) or any Affiliate of any Stockholder(s) so long as any
such transferee agrees in writing to assume all of the obligations in this
Agreement applicable to a Stockholder with respect to all Contributed Shares so
transferred by the execution and delivery of a joinder to this Agreement,
(ii) enter into any contract, option, swap or other position or other
arrangement or undertaking with respect to the Transfer of any Contributed
Shares or conveying the right to acquire or vote the Contributed Securities or
(iii) take any other action, that would materially restrict, limit or interfere
with the performance of such Stockholder’s obligations hereunder. The foregoing
restrictions on Transfers of Contributed Shares shall not prohibit any such
Transfers by any Stockholder in connection with the Transactions, including
Transfers from a Stockholder to Parent or one or more of its Subsidiaries
provided any such transferee agrees to be bound by the terms of this Agreement.

7. Tax Treatment. The parties hereto intend that the Class B Exchange will
qualify as a tax-free “reorganization” within the meaning of Section 368(a) of
the Code for U.S. federal, and applicable state and local, income tax purposes.
The parties hereto shall not take any action that is inconsistent with the tax
treatment set forth in this Section 7, and shall prepare and file all tax
returns in a manner consistent with such treatment.

8. Additional Covenants of the Stockholders.

(a) Further Assurances. From time to time and without additional consideration,
each Stockholder shall (at such Stockholder’s sole cost and expense) execute and
deliver, or cause to be executed and delivered, such additional instruments, and
shall (at such Stockholder’s sole cost and expense) take such further actions,
as the Company may reasonably request for the purpose of carrying out and
furthering the intent and purpose of this Agreement.

(b) Validity of this Agreement. Each Stockholder agrees not to commence, join
in, facilitate, assist or knowingly encourage, and agrees to take all actions
necessary to opt out of any class in any class action with respect to, any
claim, derivative or otherwise, against the Company or any of its Affiliates,
successors or directors challenging the validity of, or seeking to enjoin the
operation of, any provision of this Agreement.

9. Termination. Notwithstanding Section 18, this Agreement shall automatically
terminate without further action upon the earliest to occur of (i) the
termination of the Merger Agreement in accordance with its terms and (ii) the
written agreement of the Stockholders and the Company, upon recommendation of
the Special Committee, to terminate this Agreement (such earliest date, the
“Expiration Date”). If this Agreement is terminated pursuant to this Section 9,
this Agreement shall be of no further force or effect without liability of any
party or parties hereto, as applicable (or any director, officer, employee,
Affiliate, agent or other representative of such party or parties) to the other
party or parties hereto, as applicable, except that this Section 9, and
Sections 12-13, 16-23 of this Agreement shall survive the termination of this
Agreement.

 

7



--------------------------------------------------------------------------------

10. No Ownership Interest. Nothing contained in this Agreement shall be deemed
to vest in the Company any direct or indirect ownership or incidence of
ownership of or with respect to the Contributed Shares prior to the Class B
Exchange Effective Time. All rights, ownership and economic benefits of, and
relating to, the Contributed Shares shall remain vested in and belong to the
Stockholders until the Class B Exchange Effective Time, and the Company shall
have no authority to direct the Stockholders in the voting or disposition of any
of the Contributed Shares, except as otherwise provided herein.

11. Documentation and Information. Each Stockholder consents to and hereby
authorizes the Company to publish and disclose in all documents and schedules
filed with or furnished to the SEC, and any press release or other disclosure
document that the Company determines to be necessary in connection with the
Transactions, such Stockholder’s identity and ownership of the Contributed
Shares, the existence of this Agreement and the nature of such Stockholder’s
commitments and obligations under this Agreement, and such Stockholder
acknowledges that the Company may, in the Company’s sole discretion, file this
Agreement or a form hereof with the SEC or any other Governmental Authority.
Such Stockholder agrees to promptly give the Company any information it may
reasonably require relating to such Stockholder for the preparation of any such
disclosure documents. The initial press release regarding the Transactions shall
be a joint press release issued by the parties to the Merger Agreement and
thereafter none of the parties to this Agreement or any of their respective
Affiliates shall issue or cause the publication of any press release or other
announcement with respect to the Transaction Agreements and the Transactions
without the prior consultation of the other party and giving the other party the
opportunity to review and comment on such press release or other announcement,
except for any such release or other announcement (i) required by applicable Law
or the rules or regulations of any applicable United States securities exchange,
the Toronto Stock Exchange or regulatory or Governmental Authority to which the
relevant party is subject or (ii) containing only information previously
publicly disclosed in accordance with this Section 11 and Section 6.03 of the
Merger Agreement or otherwise consistent in all material respects with previous
statements made jointly by Parent and the Company; provided, however, that the
restrictions set forth in this Section 11 and Section 6.03 of the Merger
Agreement shall not apply to any release or announcement made or proposed to be
made following a Company Board Recommendation Change.

12. Legal Representation. The parties hereto agree that they have been
represented by counsel during the negotiation and execution of this Agreement
and, therefore, waive the application of any Law, holding or rule of
construction providing that ambiguities in an agreement or other document will
be construed against the party drafting such agreement or document.

13. Expenses. All costs and expenses incurred in connection with this Agreement
shall be paid by the party incurring such cost or expense, whether or not the
Transactions are consummated.

 

8



--------------------------------------------------------------------------------

14. Survival of Representations, Warranties and Covenants. The representations,
warranties and covenants of the Company and each Stockholder contained in this
Agreement shall terminate at the Class B Exchange Effective Time, and only the
covenants that by their terms survive the Class B Exchange Effective Time shall
so survive the Class B Exchange Effective Time in accordance with their
respective terms.

15. Specific Performance. Each Stockholder acknowledges and agrees that (a) the
covenants, obligations and agreements contained in this Agreement relate to
special, unique and extraordinary matters, (b) the Company is relying on such
covenants in connection with entering into the Merger Agreement and (c) a
violation of any of the terms of such covenants, obligations or agreements will
cause the Company irreparable injury for which adequate remedies are not
available at law and for which monetary damages are not readily ascertainable.
Therefore, each Stockholder agrees that the Company shall be entitled to an
injunction, restraining order or such other equitable relief (without the
requirement to post bond) as a court of competent jurisdiction may deem
necessary or appropriate to restrain such Stockholder from committing any
violation of such covenants, obligations or agreements.

16. Incorporation by Reference. The parties hereto agree that Sections
9.09(a)-(b) and 9.13 of the Merger Agreement are incorporated herein by
reference and shall apply to this Agreement mutatis mutandis.

17. WAIVER OF JURY TRIAL. Each of the parties hereto hereby acknowledges and
agrees that any controversy that may arise under or relating to this Agreement
or the transactions contemplated hereby is likely to involve complicated and
difficult issues, and therefore it hereby irrevocably and unconditionally waives
all rights it may have to a trial by jury in respect of any litigation (whether
based on contract, tort or otherwise) directly or indirectly arising out of or
relating to this Agreement, the transactions contemplated hereby or the facts or
circumstances leading to the execution or performance of this Agreement. Each
party certifies and acknowledges that (i) no party or representative or
affiliate thereof has represented, expressly or otherwise, that such other party
would not, in the event of litigation, seek to enforce the foregoing waiver,
(ii) it understands and has considered the implications of such waiver, (iii) it
makes such waiver knowingly and voluntarily and (iv) it has been induced to
enter into this Agreement by, among other things, the mutual waivers and
certifications contained in this paragraph.

18. Amendment, Waivers, etc. Neither this Agreement nor any term hereof may be
amended or otherwise modified other than by an instrument in writing signed by
(a) the Company, upon the recommendation of the Special Committee, and (b) each
of the Stockholders. Without limiting the foregoing, no provision of this
Agreement may be waived, discharged or terminated other than by an instrument in
writing signed by the party against whom the enforcement of such waiver,
discharge or termination is sought.

19. Assignment; No Third Party Beneficiaries. Subject to Section 6, no party
hereto may assign, in whole or in part, by operation of law or otherwise, either
this Agreement or any of its rights, interests, or obligations hereunder without
the prior written approval of the other parties. Subject to the preceding
sentence, this Agreement shall be binding upon and shall inure to the benefit of
the parties hereto and their respective successors and permitted assigns. Any

 

9



--------------------------------------------------------------------------------

purported assignment not permitted under this Section 19 shall be null and void.
Nothing in this Agreement shall be construed as giving any Person, other than
the parties hereto and their heirs, successors, legal representatives and
permitted assigns, any right, remedy or claim under or in respect of this
Agreement or any provision hereof.

20. Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly delivered and received hereunder (i) two
(2) Business Days after being sent by registered or certified mail, return
receipt requested, postage prepaid, (ii) one (1) Business Day after being sent
for next Business Day delivery, fees prepaid, via a reputable nationwide
overnight courier service, or (iii) immediately upon delivery by hand,
electronic mail or by facsimile (with a written or electronic confirmation of
delivery), in each case to the intended recipient as set forth below or pursuant
to such other instructions as may be designated in writing by the party to
receive such notice or communication:

(a)    if to the Company, to:

GGP Inc.

350 N. Orleans St., Suite 300

Chicago, IL 60654-1607

Attention: General Counsel

Email: GeneralCounsel@ggp.com

with a copy (which shall not constitute notice) to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, NY 10017

Attention: Alan Klein

Email: aklein@stblaw.com

and

Sullivan & Cromwell LLP

125 Broad Street

New York, NY 10004

  Attention:     Joseph C. Shenker

Robert W. Downes

Brian E. Hamilton

  Email:          shenkerj@sullcrom.com

downesr@sullcrom.com

hamiltonb@sullcrom.com

 

10



--------------------------------------------------------------------------------

(b)    if to any Stockholder, to:

Brookfield Property Group

Brookfield Place

250 Vesey Street, 15th Floor

New York, NY 10181

  Attention:     Brian Kingston, Chief Executive Officer

 Murray Goldfarb, Managing Partner

  Email:           brian.kingston@brookfield.com

 murray.goldfarb@brookfield.com

with a copy (which shall not constitute notice) to:

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, NY 10153

Attention: Michael J. Aiello

Matthew J. Gilroy

  Email:          Michael.aiello@weil.com

Matthew.gilroy@weil.com

and

Goodwin Procter LLP

100 Northern Avenue

Boston, MA 02210

  Attention:    Gilbert G. Menna

Mark S. Opper

  Email:          gmenna@goodwinlaw.com

mopper@goodwinlaw.com

21. Severability. If any provision of this Agreement, or the application
thereof, becomes or is declared by a court of competent jurisdiction to be
illegal, void or unenforceable, the remainder of this Agreement will continue in
full force and effect and the application of such provision to other persons or
circumstances will be interpreted so as reasonably to effect the intent of the
parties hereto. The parties further agree to replace such void or unenforceable
provision of this Agreement with a valid and enforceable provision that will
achieve, to the extent possible, the economic, business and other purposes of
such void or unenforceable provision.

22. Entire Agreement. This Agreement and the documents and instruments and other
agreements among the parties hereto as contemplated by or referred to herein
(including the Voting Agreement and the Merger Agreement) constitute the entire
agreement among the parties with respect to the subject matter hereof and
supersedes all prior and contemporaneous agreements and understandings among the
parties hereto with respect to the subject matter

 

11



--------------------------------------------------------------------------------

hereof. No addition to or modification of any provision of this Agreement shall
be binding upon either party hereto unless made in writing in accordance with
Section 20 and signed by both parties.

23. Section Headings. The headings set forth in this Agreement are for
convenience of reference purposes only and shall not affect or be deemed to
affect in any way the meaning or interpretation of this Agreement or any term or
provision hereof.

24. Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other party, it being understood that all parties need not
sign the same counterpart.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, in
counterparts, as of the date first above written.

 

THE COMPANY:

GGP INC.

By:  

/s/ Sandeep Mathrani

Name:   Sandeep Mathrani Title:   Chief Executive Officer

[EXCHANGE AGREEMENT]



--------------------------------------------------------------------------------

STOCKHOLDERS:

BROOKFIELD RETAIL HOLDINGS VII LLC

By:   BROOKFIELD ASSET MANAGEMENT   PRIVATE INSTITUTIONAL CAPITAL   ADVISER US,
LLC, its manager

By:  

/s/ Murray Goldfarb

Name:   Murray Goldfarb Title:   Managing Partner

NEW GGP WARRANTS LLC

By:  

/s/ Danielle Brody

Name:   Danielle Brody Title:   Vice President

BROOKFIELD RETAIL MALL LLC

By:  

/s/ Danielle Brody

Name:   Danielle Brody Title:   Vice President

BW PURCHASER, LLC

By:  

/s/ Danielle Brody

Name:   Danielle Brody Title:   Vice President

BROOKFIELD RETAIL HOLDINGS

WARRANTS LLC

By:   BROOKFIELD ASSET MANAGEMENT   PRIVATE INSTITUTIONAL CAPITAL   ADVISER US,
LLC, its manager By:  

/s/ Danielle Brody

Name:   Murray Goldfarb Title:   Managing Partner

[EXCHANGE AGREEMENT]



--------------------------------------------------------------------------------

BPY RETAIL I LLC

By:  

/s/ Danielle Brody

Name:   Danielle Brody Title:   Vice President

BPY RETAIL V LLC

By:  

/s/ Danielle Brody

Name:   Danielle Brody Title:   Vice President

BROOKFIELD BPY RETAIL HOLDINGS II

SUBCO LLC

By:  

/s/ Danielle Brody

Name:   Danielle Brody Title:   Vice President

NEW BROOKFIELD BPY RETAIL

HOLDINGS II LLC

By:  

/s/ Danielle Brody

Name:   Danielle Brody Title:   Vice President

BROOKFIELD RETAIL HOLDINGS II

SUB III LLC

By:   BROOKFIELD ASSET MANAGEMENT   PRIVATE INSTITUTIONAL CAPITAL   ADVISER US,
LLC, its manager By:  

/s/ Murray Goldfarb

Name:   Murray Goldfarb Title:   Managing Partner

[EXCHANGE AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT A

Stockholders

 

Stockholder

   Contributed
Shares      Class B Exchange Shares  

BW Purchaser, LLC

     12,989,228        12,989,228  

New GGP Warrants LLC

     28,573,419        28,573,419  

Brookfield Retail Holdings Warrants LLC

     24,063,298        24,063,298  

Brookfield Retail Mall LLC

     2,577,297        2,577,297  

Brookfield Retail Holdings VII LLC

     79,094,965        79,094,965  

BPY Retail I LLC

     45,890,612        45,890,612  

BPY Retail V LLC

     70,114,877        70,114,877  

New Brookfield BPY Retail Holdings II LLC

     6,985,772        6,985,772  

Brookfield BPY Retail Holdings II Subco LLC

     53,000,412        53,000,412  

Brookfield Retail Holdings II Sub III LLC

     351,958        351,958     

 

 

    

 

 

 

Total:

     323,641,838        323,641,838     

 

 

    

 

 

 